Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 23, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  160813(100)                                                                                          Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  GRANT BAUSERMAN, KARL WILLIAMS                                                                                      Justices
  and TEDDY BROE, on Behalf of Themselves
  and All Others Similarly Situated,
               Plaintiffs-Appellees,
                                                                    SC: 160813
  v                                                                 COA: 333181
                                                                    Ct of Claims: 15-000202-MM
  UNEMPLOYMENT INSURANCE AGENCY,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the third motion of plaintiffs-appellees to extend the
  time for filing their supplement brief is GRANTED. The supplemental brief submitted on
  April 20, 2021, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   April 23, 2021

                                                                               Clerk